DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements received have been placed in the application file, and the information referred to therein has been considered as to the merits.  See the attached forms PTO-1449s.
	The numerous references and materials listed on the submitted 47 sheets of the IDS's make it difficult to determine whether or not any of the references, or parts of the references, are material to applicants' claimed invention.  It is noted that applicants, in their several IDS submissions, do not indicate any particular reference or parts of references which they deem "material" to the patentability of the pending claims under 37 CFR 1.56(b).
	Applicants are reminded of the standard set forth in the leading inequitable conduct case of J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985): Where none of the prior art cited during prosecution teaches a key element of the claim(s) and where a reference known to the applicants does, the applicants should know that reference is material.  Thus, if applicants are aware of any cited reference from among the information disclosure(s) that are "material," applicants should make that reference known to the examiner.
	Upon cursory review, it appears these documents are general connectors and do not disclose any critical structure that relates to “polarity switching” of a connector as is the inventive concept.
	It is also noted that a "misrepresentation is material if it makes it impossible for the Patent Office fairly to assess [the patent] application against the prevailing statutory criteria." In re Multidistrict-Litig.  Involving Forst Patent, 540 F.2d 601, 604, 191 USPQ 241, 243 (3d Cir. 1976); see also Monsanto Co. v. Rohm & Haas Co., 456 F.2d 592, 600, 172 USPQ 323, 329 (3d Cir.), ce.rt. denied, 40'7 U.S. 934, 174 USPQ 129 (1972).  And, the submission of voluminous documents in the instant information disclosure statements (here, in excess of 500 documents) make it difficult, and likely impossible, for the Patent Office to fairly assess applicants' application against the prevailing statutory criteria.
Double Patenting
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,061,190. Although the claims at issue are not identical, they are not patentably distinct from each other because the current case recites a “main body” (in quotes because the specification does not define a main body and Examiner interprets this to define the entire body structure) which does not include interior round shapes. A mere change in shape is an obvious variant of the patented case. 
Allowable Subject Matter
Claims 1-20 would be allowed with a filing of a Terminal Disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883